Exhibit 10.1

 

This STANDSTILL AGREEMENT (this “Agreement”) is dated as of the 26th day of
October, 2009 by and between Level 3 Communications, Inc., a Delaware
corporation (the “Company”), and Southeastern Asset Management, Inc., a
Tennessee corporation (“Southeastern”).

 

W I T N E S S E T H:

 

WHEREAS, Southeastern is the Beneficial Owner (as defined below) of shares of
common stock, $.01 par value per share (“Common Stock”), of the Company; and

 

WHEREAS, the Company and Southeastern are parties to a Standstill Agreement (the
“Original Agreement”), dated as of November 19, 2007; and

 

WHEREAS, The Company and Southeastern desire to amend and restate the terms of
the Original Agreement as set forth in this Agreement; and

 

WHEREAS, pursuant to Section 4.1(a)(i)(B) of the Original Agreement, during the
Standstill Period (as defined in the Original Agreement), Southeastern has
agreed not to, without the prior written consent of the majority of the entire
Board of Directors (excluding any representatives or designees of Southeastern),
alone or in concert with others, acquire any Common Stock, Voting Securities or
Derivative Securities (as those terms are defined in the Original Agreement) of
the Company, other than in open market transactions that do not involve the
issuance of Common Stock by the Company and unless after giving effect to such
acquisition Southeastern would Beneficially Own less than 459,500,000 shares of
Common Stock;

 

WHEREAS, the Company has provided a waiver of the Original Agreement to
Southeastern in connection with Southeastern’s acquisition from the Company on
behalf of its Advisory Clients (as defined below) of the Company’s 15%
Convertible Senior Notes due 2013; and

 

WHEREAS, Southeastern has requested that the Company consent to permitting
Southeastern, on behalf of its institutional advisory clients, to acquire, from
time to time, additional shares of Common Stock in market transactions that do
not involve the issuance of additional shares of Common Stock by the Company;
and

 

WHEREAS, Southeastern and the Company desire to extend the term of the Original
Agreement by two additional years; and

 

WHEREAS, the Company (by action of a majority of the entire Board of Directors
of the Company) has approved this Agreement; and

 

WHEREAS, the Company and Southeastern hereby agree to enter into this Agreement
providing for standstill and transfer restrictions, which shall supercede the
Original Agreement.

 

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 


1.             DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS:


 


(A)           “ADVISORY CLIENTS” SHALL MEAN THOSE INSTITUTIONAL INVESTMENT
CLIENTS OF SOUTHEASTERN ON WHOSE BEHALF SOUTHEASTERN BENEFICIALLY OWNS AND MAY
ACQUIRE SHARES OF COMMON STOCK.


 


(B)           “AFFILIATE” SHALL MEAN, WITH RESPECT TO ANY PERSON, ANY OTHER
PERSON CONTROLLING, CONTROLLED BY OR UNDER DIRECT OR INDIRECT COMMON CONTROL
WITH SUCH PERSON.  FOR THE PURPOSES OF THIS DEFINITION “CONTROL,” WHEN USED WITH
RESPECT TO ANY SPECIFIED PERSON, SHALL MEAN THE POWER TO DIRECT THE MANAGEMENT
AND POLICIES OF SUCH PERSON, DIRECTLY OR INDIRECTLY, WHETHER THROUGH OWNERSHIP
OF VOTING SECURITIES, BY CONTRACT OR OTHERWISE; AND THE TERMS “CONTROLLING” AND
“CONTROLLED” SHALL HAVE MEANINGS CORRELATIVE TO THE FOREGOING.


 


(C)           “BENEFICIALLY OWN” WITH RESPECT TO ANY SECURITIES MEANS HAVING
“BENEFICIAL OWNERSHIP” OF SUCH SECURITIES (AS DETERMINED PURSUANT TO RULE 13D-3
UNDER THE EXCHANGE ACT, AS IN EFFECT ON THE DATE HEREOF); PROVIDED, HOWEVER,
THAT A PERSON WILL BE DEEMED TO BENEFICIALLY OWN (AND HAVE BENEFICIAL OWNERSHIP
OF) ALL SECURITIES THAT SUCH PERSON HAS THE RIGHT TO ACQUIRE, WHETHER SUCH RIGHT
IS EXERCISABLE IMMEDIATELY OR WITH THE PASSAGE OF TIME OR THE SATISFACTION OF
CONDITIONS.  THE TERMS “BENEFICIAL OWNERSHIP” AND “BENEFICIAL OWNER” HAVE
CORRELATIVE MEANINGS.


 


(D)           “BOARD OF DIRECTORS” SHALL MEAN THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(E)           “DERIVATIVE SECURITY” SHALL MEAN ANY SUBSCRIPTION, OPTION,
CONVERSION RIGHT, WARRANT, PHANTOM STOCK RIGHT OR OTHER AGREEMENT, SECURITY OR
COMMITMENT OF ANY KIND OBLIGATING THE COMPANY OR ANY OF ITS SUBSIDIARIES TO
ISSUE, GRANT, DELIVER OR SELL, OR CAUSE TO BE ISSUED, GRANTED, DELIVERED OR
SOLD, (I) ANY VOTING SECURITIES OR ANY OTHER EQUITY SECURITY OF THE COMPANY,
(II) ANY SECURITIES CONVERTIBLE INTO, OR EXCHANGEABLE OR EXERCISABLE FOR, ANY
VOTING SECURITIES OR OTHER EQUITY SECURITY OF THE COMPANY OR (III) ANY
OBLIGATIONS MEASURED BY THE PRICE OR VALUE OF ANY SHARES OF CAPITAL STOCK OF THE
COMPANY.


 


(F)            “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934 AND
ALL OF THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


(G)           “GROUP” SHALL MEAN ANY GROUP OF PERSONS WHO, WITH RESPECT TO THOSE
ACQUIRING, HOLDING, VOTING OR DISPOSING OF VOTING SECURITIES WOULD, ASSUMING
OWNERSHIP OF THE REQUISITE PERCENTAGE THEREOF, BE REQUIRED UNDER
SECTION 13(D) OF THE EXCHANGE ACT TO FILE A STATEMENT ON SCHEDULE 13D WITH THE
SEC AS A “PERSON” WITHIN THE MEANING OF SECTION 13(D)(3) OF THE EXCHANGE ACT, OR
WHO WOULD BE CONSIDERED A “PERSON” FOR PURPOSES OF SECTION 13(G)(3) OF THE
EXCHANGE ACT.


 


(H)           “PERSON” SHALL MEAN AN INDIVIDUAL, PARTNERSHIP, CORPORATION,
LIMITED LIABILITY COMPANY, BUSINESS TRUST, JOINT STOCK COMPANY, TRUST,
UNINCORPORATED ASSOCIATION OR JOINT VENTURE.


 


(I)            “SEC” SHALL MEAN THE SECURITIES AND EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------


 


(J)            “SECURITIES ACT” SHALL MEAN THE SECURITIES ACT OF 1933, AS
AMENDED, AND ALL OF THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


(K)           “VOTING SECURITIES” SHALL MEAN THE SHARES OF THE COMMON STOCK AND
ANY OTHER CAPITAL STOCK OR EQUITY SECURITIES OF THE COMPANY HAVING THE GENERAL
VOTING POWER UNDER ORDINARY CIRCUMSTANCES TO ELECT MEMBERS OF THE BOARD OF
DIRECTORS, AND ANY OTHER SECURITIES WHICH ARE CONVERTIBLE INTO, OR EXCHANGEABLE
OR EXERCISABLE FOR, VOTING SECURITIES.


 


2.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY
HEREBY REPRESENTS AND WARRANTS TO SOUTHEASTERN AS FOLLOWS:


 


2.1.          AUTHORIZATION.  ALL CORPORATE ACTION ON THE PART OF THE COMPANY,
ITS OFFICERS, DIRECTORS AND STOCKHOLDERS NECESSARY FOR THE AUTHORIZATION,
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT HAS BEEN TAKEN.  WHEN
EXECUTED AND DELIVERED BY THE COMPANY, THIS AGREEMENT SHALL CONSTITUTE THE
LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE AGAINST THE
COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
AND BY GENERAL EQUITABLE PRINCIPLES.  THE COMPANY HAS ALL REQUISITE CORPORATE
POWER TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT AND PERFORM ITS OBLIGATIONS
UNDER THE TERMS OF THIS AGREEMENT.


 


2.2.          CONSENTS.  ALL CONSENTS, APPROVALS, ORDERS AND AUTHORIZATIONS
REQUIRED ON THE PART OF THE COMPANY IN CONNECTION WITH THE EXECUTION, DELIVERY
OR PERFORMANCE OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN, OTHER THAN (I) SUCH FILINGS REQUIRED TO BE MADE AFTER THE
CLOSING UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS AND (II) ANY OF THE
FOREGOING, THE FAILURE TO MAKE OR OBTAIN WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT (A) ON THE
COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OR (B) ON THE ABILITY OF THE
COMPANY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


2.3.          NO CONFLICT.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE
COMPANY WILL NOT CONFLICT WITH OR RESULT IN ANY VIOLATION OF OR DEFAULT (WITH OR
WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH) UNDER, OR GIVE RISE TO A RIGHT OF
TERMINATION, CANCELLATION OR ACCELERATION OF ANY OBLIGATION OR TO A LOSS OF A
MATERIAL BENEFIT UNDER (I) ANY PROVISION OF THE CERTIFICATE OF INCORPORATION OR
BY-LAWS OF THE COMPANY OR (II) ANY AGREEMENT OR INSTRUMENT, PERMIT, FRANCHISE,
LICENSE, JUDGMENT, ORDER, STATUTE, LAW, ORDINANCE, RULE OR REGULATIONS,
APPLICABLE TO THE COMPANY OR ITS PROPERTIES OR ASSETS, EXCEPT, IN THE CASE OF
CLAUSE (II), AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT (A) ON THE COMPANY AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, OR (B) ON THE ABILITY OF THE COMPANY TO PERFORM
ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


3.             REPRESENTATIONS AND WARRANTIES OF SOUTHEASTERN.  SOUTHEASTERN,
FOR ITSELF (UNLESS OTHERWISE INDICATED), REPRESENTS AND WARRANTS TO THE COMPANY
AS FOLLOWS:


 


3.1.          AUTHORIZATION.  ALL ACTION ON THE PART OF SOUTHEASTERN AND ON THE
PART OF ITS ADVISORY CLIENTS NECESSARY FOR THE AUTHORIZATION, EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT HAS BEEN TAKEN.  THIS AGREEMENT
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF SOUTHEASTERN, ENFORCEABLE
AGAINST SOUTHEASTERN IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH MAY

 

3

--------------------------------------------------------------------------------


 


BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES.  SOUTHEASTERN
HAS ALL REQUISITE POWER TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT AND
PERFORM ITS OBLIGATIONS UNDER THE TERMS OF THIS AGREEMENT.


 


3.2.          NO CONFLICT.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
SOUTHEASTERN WILL NOT CONFLICT WITH OR RESULT IN ANY VIOLATION OF OR DEFAULT BY
SOUTHEASTERN (WITH OR WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH) UNDER, OR GIVE
RISE TO A RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION OF ANY OBLIGATION
OR TO A LOSS OF A MATERIAL BENEFIT UNDER (I) ANY PROVISION OF THE ORGANIZATIONAL
DOCUMENTS OF SOUTHEASTERN OR (II) ANY AGREEMENT OR INSTRUMENT, PERMIT,
FRANCHISE, LICENSE, JUDGMENT, ORDER, STATUTE, LAW, ORDINANCE, RULE OR
REGULATIONS, APPLICABLE TO SOUTHEASTERN OR ITS RESPECTIVE PROPERTIES OR ASSETS,
EXCEPT, IN THE CASE OF CLAUSE (II), AS WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT (A) ON
SOUTHEASTERN OR (B) ON THE ABILITY OF SOUTHEASTERN TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT.


 


3.3.          CONSENTS.  ALL CONSENTS, APPROVALS, ORDERS AND AUTHORIZATIONS
REQUIRED ON THE PART OF SOUTHEASTERN AND, TO ITS KNOWLEDGE, ON THE PART OF ITS
ADVISORY CLIENTS, IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE OF
THIS AGREEMENT HAVE BEEN OBTAINED AND ARE EFFECTIVE.


 


3.4.          BENEFICIAL OWNERSHIP.  AS OF THE DATE HEREOF, SOUTHEASTERN
BENEFICIALLY OWNS APPROXIMATELY 28.6% OF THE COMMON STOCK, SUCH PERCENTAGE
INCLUDING CERTAIN SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF CONVERTIBLE
SENIOR NOTES ISSUED BY THE COMPANY.  SOUTHEASTERN HAS NOT FORMED A GROUP WITH
ANY OTHER PERSON OR PERSONS AND IS NOT A MEMBER OF A GROUP.  SOUTHEASTERN SHALL
NOT TAKE ANY ACTIONS SUCH THAT IT AND ANY OTHER PERSON OR PERSONS MAY BE DEEMED
TO BE A GROUP.


 


3.5.          INVESTMENT COMPANY ACT.  SOUTHEASTERN IS NOT A “PARTICIPANT IN A
JOINT ENTERPRISE”, WITHIN THE MEANING OF SECTION 17(D) OF THE INVESTMENT COMPANY
ACT OF 1940, AS AMENDED (THE “1940 ACT”) AND RULE 17D-1 THEREUNDER, WITH
LONGLEAF PARTNERS FUND (THE “FUND”) AS A CONSEQUENCE OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND THE BOARD OF DIRECTORS OF THE FUND,
INCLUDING A MAJORITY OF THE DIRECTORS WHO ARE NOT “INTERESTED PERSONS” (AS THAT
TERM IS DEFINED IN THE 1940 ACT) OF  THE FUND, HAVE FOUND THAT ANY INTEREST OF
SOUTHEASTERN IN A PARTICIPANT IN THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
IS NOT “MATERIAL” WITHIN THE MEANING OF RULE 17D-1(D)(5) UNDER THE 1940 ACT, AND
HAVE RECORDED OR SHALL RECORD THE BASIS FOR THAT FINDING IN THE MINUTES OF THE
MEETING OF ITS BOARD OF DIRECTORS, AND TO THE BEST OF SOUTHEASTERN’S KNOWLEDGE
NO OTHER PERSON IS A PARTY TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
HAS A DIRECT OR INDIRECT FINANCIAL INTEREST (AS DEFINED IN 17D-1(D)(5)) IN A
PARTY TO SUCH TRANSACTIONS OTHER THAN THE FUND THAT WOULD CAUSE THE EXEMPTION
AFFORDED BY 17D-1(D)(5) IN RESPECT OF THE FUND’S PARTICIPATION TO BE
UNAVAILABLE.


 


4.             COVENANTS.


 


4.1.          STANDSTILL.


 


(A)           DURING THE STANDSTILL PERIOD (AS DEFINED BELOW), SOUTHEASTERN
SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE MAJORITY OF THE ENTIRE BOARD
OF DIRECTORS (EXCLUDING ANY

 

4

--------------------------------------------------------------------------------


 


REPRESENTATIVES OR DESIGNEES OF SOUTHEASTERN), EITHER DIRECTLY OR INDIRECTLY
(INCLUDING IN A MANNER WILLFULLY DESIGNED TO CIRCUMVENT THE FOLLOWING
PROVISIONS), ALONE OR IN CONCERT WITH OTHERS:


 

(I)            IN ANY MANNER ACQUIRE, AGREE TO ACQUIRE OR MAKE ANY PUBLIC
PROPOSAL TO ACQUIRE (WHETHER DIRECTLY OR INDIRECTLY, BY PURCHASE, TENDER OR
EXCHANGE OFFER):

 

A.            ANY MATERIAL ASSETS OF THE COMPANY OR ANY SUBSIDIARY OF THE
COMPANY; OR

 

B.            ANY COMMON STOCK, VOTING SECURITIES OR DERIVATIVE SECURITIES OF
THE COMPANY (X) OTHER THAN IN OPEN MARKET TRANSACTIONS THAT DO NOT INVOLVE THE
ISSUANCE OF COMMON STOCK BY THE COMPANY AND (Y) UNLESS AFTER GIVING EFFECT TO
SUCH ACQUISITION SOUTHEASTERN WOULD BENEFICIALLY OWN LESS THAN 557,300,000
SHARES OF COMMON STOCK (SUBJECT TO APPROPRIATE ADJUSTMENT TO TAKE INTO ACCOUNT
ANY STOCK SPLITS, SUBDIVISIONS, STOCK DIVIDENDS, COMBINATIONS, RECLASSIFICATIONS
OR SIMILAR EVENTS OCCURRING AFTER THE DATE HEREOF); PROVIDED THAT SOUTHEASTERN
SHALL IN NO EVENT MAKE ANY SUCH ACQUISITION FOR ITS OWN ACCOUNT OR ON BEHALF OF
ANY ADVISORY CLIENT IF IT OR SUCH ADVISORY CLIENT IS ON THE DATE OF SUCH
PURCHASE OR WOULD BECOME, AS A RESULT OF SUCH PURCHASE, A “5-PERCENT
SHAREHOLDER” OF THE COMPANY WITHIN THE MEANING OF SECTION 382 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED, AND THE REGULATIONS PROMULGATED THEREUNDER
(INCLUDING ALL APPLICABLE ATTRIBUTION RULES) (THE “CODE”);

 

(II)           ENTER INTO ANY ARRANGEMENTS, UNDERSTANDINGS OR AGREEMENTS
(WHETHER WRITTEN OR ORAL) WITH ANY PERSON OR TAKE ANY ACTION, THAT WOULD CAUSE,
OR HAVE THE EFFECT OF CAUSING, DIRECTLY OR INDIRECTLY, (1) A “CHANGE OF CONTROL”
AS DEFINED IN THE INDENTURES, SUPPLEMENTAL INDENTURES OR CREDIT AGREEMENTS, AS
THE CASE MAY BE, RELATING TO ANY INDEBTEDNESS FOR BORROWED MONEY OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR (2) THE COMPANY TO UNDERGO AN “OWNERSHIP CHANGE”
WITHIN THE MEANING OF THE CODE;

 

(III)          FORM, JOIN OR PARTICIPATE IN A GROUP IN CONNECTION WITH ANY OF
THE FOREGOING; OR

 

(IV)          MAKE OR CAUSE THE COMPANY TO MAKE A PUBLIC ANNOUNCEMENT REGARDING
ANY INTENTION OF SOUTHEASTERN TO TAKE AN ACTION WHICH WOULD BE PROHIBITED BY ANY
OF THE FOREGOING.

 


(B)           THE TERM “STANDSTILL PERIOD” SHALL MEAN THE PERIOD BEGINNING ON
FEBRUARY 18, 2005 AND ENDING ON FEBRUARY 18, 2013.


 


4.2.          TRANSFER RESTRICTIONS.


 


(A)           DURING THE STANDSTILL PERIOD, SOUTHEASTERN SHALL NOT SELL, ASSIGN,
PLEDGE, TRANSFER OR OTHERWISE DISPOSE OR ENCUMBER (“TRANSFER”) TO ANY PERSON OR
PERSONS ANY SHARES OF COMMON STOCK THAT IT BENEFICIALLY OWNS (X) IN NEGOTIATED
TRANSACTIONS (INCLUDING IN ACCORDANCE WITH RULE 144A UNDER THE SECURITIES ACT)
IF SUCH PERSON (TOGETHER WITH ITS AFFILIATES) WOULD BENEFICIALLY OWN, AFTER
GIVING EFFECT TO SUCH TRANSFER (OR SERIES OF TRANSFERS), TWENTY PERCENT (20%) OR
MORE OF THE COMMON STOCK; PROVIDED THAT A SALE OF COMMON STOCK BY SOUTHEASTERN
IN

 

5

--------------------------------------------------------------------------------


 


AN OPEN MARKET BROKER SALE TRANSACTION COMPLYING WITH RULES 144(F) AND
(G)(1) AND (G)(2) UNDER THE SECURITIES ACT WITHOUT KNOWLEDGE BY SOUTHEASTERN OF
THE IDENTITY OF THE ACQUIROR AT THE TIME OF THE SALE TRANSACTION SHALL NOT
CONSTITUTE A NEGOTIATED TRANSACTION, OR (Y) IF THE PRICE PAID IN SUCH
TRANSACTION IS AT A PREMIUM TO THE THEN-CURRENT MARKET PRICE OF THE COMMON STOCK
DURING REGULAR TRADING HOURS ON THE NATIONAL SECURITIES EXCHANGE ON WHICH THE
COMMON STOCK IS THEN TRADED.


 


(B)           NOTWITHSTANDING THE FOREGOING, SOUTHEASTERN SHALL BE PERMITTED TO
TENDER ANY SHARES OF COMMON STOCK IT BENEFICIALLY OWNS PURSUANT TO A TENDER
OFFER BY A THIRD PARTY FOR SHARES OF COMMON STOCK THAT IS OPEN TO ALL
STOCKHOLDERS OF THE COMPANY, SO LONG AS A MAJORITY OF THE ENTIRE BOARD OF
DIRECTORS (EXCLUDING ANY REPRESENTATIVES OR DESIGNEES OF SOUTHEASTERN) HAS
RECOMMENDED TO THE STOCKHOLDERS OF THE COMPANY THAT SUCH STOCKHOLDERS ACCEPT
SUCH TENDER OFFER AND TENDER THEIR SHARES IN SUCH TENDER OFFER.


 


5.             MISCELLANEOUS PROVISIONS.


 


5.1.          PUBLIC STATEMENTS OR RELEASES.  NEITHER THE COMPANY NOR
SOUTHEASTERN SHALL MAKE ANY PUBLIC ANNOUNCEMENT WITH RESPECT TO THE EXISTENCE OR
TERMS OF THIS AGREEMENT OR THE TRANSACTIONS PROVIDED FOR HEREIN WITHOUT THE
PRIOR APPROVAL OF THE OTHER PARTY, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 5.1 SHALL
PREVENT EITHER PARTY FROM MAKING ANY PUBLIC ANNOUNCEMENT IT CONSIDERS NECESSARY
IN ORDER TO SATISFY ITS OBLIGATIONS UNDER THE LAW OR THE RULES OF ANY NATIONAL
SECURITIES EXCHANGE OR MARKET, PROVIDED SUCH PARTY, TO THE EXTENT PRACTICABLE,
PROVIDES THE OTHER PARTY WITH AN OPPORTUNITY TO REVIEW AND COMMENT ON ANY
PROPOSED PUBLIC ANNOUNCEMENT BEFORE IT IS MADE.


 


5.2.          PRONOUNS.  ALL PRONOUNS OR ANY VARIATION THEREOF SHALL BE DEEMED
TO REFER TO THE MASCULINE, FEMININE OR NEUTER, SINGULAR OR PLURAL, AS THE
IDENTITY OF THE PERSON, PERSONS, ENTITY OR ENTITIES MAY REQUIRE.


 


5.3.          NOTICES.


 


(A)           ANY NOTICES, REPORTS OR OTHER CORRESPONDENCE (HEREINAFTER
COLLECTIVELY REFERRED TO AS “CORRESPONDENCE”) REQUIRED OR PERMITTED TO BE GIVEN
HEREUNDER SHALL BE SENT BY POSTAGE PREPAID FIRST CLASS MAIL, COURIER OR
DELIVERED BY HAND TO THE PARTY TO WHOM SUCH CORRESPONDENCE IS REQUIRED OR
PERMITTED TO BE GIVEN HEREUNDER.  THE DATE OF GIVING ANY NOTICE SHALL BE THE
DATE OF ITS ACTUAL RECEIPT.


 


(B)           ALL CORRESPONDENCE TO THE COMPANY SHALL BE ADDRESSED AS FOLLOWS:


 

Level 3 Communications, Inc.

1025 Eldorado Boulevard

Broomfield, CO 80021

Attention:  Thomas C. Stortz, Esq.

 

6

--------------------------------------------------------------------------------


 

with a copy to:

 

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention:  David K. Boston

 


(C)           ALL CORRESPONDENCE TO SOUTHEASTERN SHALL BE ADDRESSED AS FOLLOWS:


 

Southeastern Asset Management, Inc.
6410 Poplar Avenue, Suite 900
Memphis, TN 38119

Attention:  Andrew R. McCarroll, Vice President and General Counsel

 


(D)           ANY PERSON MAY CHANGE THE ADDRESS TO WHICH CORRESPONDENCE TO IT IS
TO BE ADDRESSED BY NOTIFICATION AS PROVIDED FOR HEREIN.


 


5.4.          CAPTIONS.  THE CAPTIONS AND PARAGRAPH HEADINGS OF THIS AGREEMENT
ARE SOLELY FOR THE CONVENIENCE OF REFERENCE AND SHALL NOT AFFECT ITS
INTERPRETATION.


 


5.5.          SEVERABILITY.  SHOULD ANY PART OR PROVISION OF THIS AGREEMENT BE
HELD UNENFORCEABLE OR IN CONFLICT WITH THE APPLICABLE LAWS OR REGULATIONS OF ANY
JURISDICTION, THE INVALID OR UNENFORCEABLE PART OR PROVISIONS SHALL BE REPLACED
WITH A PROVISION WHICH ACCOMPLISHES, TO THE EXTENT POSSIBLE, THE ORIGINAL
BUSINESS PURPOSE OF SUCH PART OR PROVISION IN A VALID AND ENFORCEABLE MANNER,
AND THE REMAINDER OF THIS AGREEMENT SHALL REMAIN BINDING UPON THE PARTIES
HERETO.


 


5.6.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
CONFLICT OF LAW PRINCIPLES THEREOF.


 


5.7.          WAIVER.  NO WAIVER OF ANY TERM, PROVISION OR CONDITION OF THIS
AGREEMENT, WHETHER BY CONDUCT OR OTHERWISE, IN ANY ONE OR MORE INSTANCES, SHALL
BE DEEMED TO BE, OR BE CONSTRUED AS, A FURTHER OR CONTINUING WAIVER OF ANY SUCH
TERM, PROVISION OR CONDITION OR AS A WAIVER OF ANY OTHER TERM, PROVISION OR
CONDITION OF THIS AGREEMENT.


 


5.8.          ASSIGNMENT.  THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO
SHALL INURE TO THE BENEFIT OF AND SHALL BE BINDING UPON THE AUTHORIZED
SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY.  NONE OF THE PARTIES MAY ASSIGN
ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR DESIGNATE ANOTHER PERSON
(I) TO PERFORM ALL OR PART OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR (II) TO
HAVE ALL OR PART OF ITS RIGHTS AND BENEFITS UNDER THIS AGREEMENT, IN EACH CASE
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.  IN THE EVENT OF ANY
ASSIGNMENT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE ASSIGNEE SHALL
SPECIFICALLY ASSUME AND BE BOUND BY THE PROVISIONS OF THE AGREEMENT BY EXECUTING
AND AGREEING TO AN ASSUMPTION AGREEMENT REASONABLY ACCEPTABLE TO THE COMPANY.


 


5.9.          COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER
SHALL CONSTITUTE ONE INSTRUMENT

 

7

--------------------------------------------------------------------------------


 


5.10.        ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO RESPECTING THE SUBJECT MATTER HEREOF AND SUPERSEDES
ALL PRIOR AGREEMENTS, NEGOTIATIONS, UNDERSTANDINGS, REPRESENTATIONS AND
STATEMENTS RESPECTING THE SUBJECT MATTER HEREOF, WHETHER WRITTEN OR ORAL,
INCLUDING, WITHOUT LIMITATION.  EXCEPT AS EXPRESSLY PROVIDED IN SECTION 4.1, NO
MODIFICATION, ALTERATION, WAIVER OR CHANGE IN ANY OF THE TERMS OF THIS AGREEMENT
SHALL BE VALID OR BINDING UPON THE PARTIES HERETO UNLESS MADE IN WRITING AND
DULY EXECUTED BY THE COMPANY AND SOUTHEASTERN.


 

[Signature page follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

LEVEL 3 COMMUNICATIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas C. Stortz

 

 

Name:

Thomas C. Stortz

 

 

Title:

Executive Vice President and Chief Legal Officer

 

 

 

 

 

 

 

SOUTHEASTERN ASSET MANAGEMENT, INC., on behalf of certain institutional clients

 

 

 

 

 

 

 

By:

/s/ Andrew R. McCarroll

 

Name: Andrew R. McCarroll

 

Title: Vice President and General Counsel

 

9

--------------------------------------------------------------------------------